DETAILED ACTION
Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This action is a Non-Final Action on the merits in response to the application filed on 10/26/2021.
Claims 9 and 10 have been added.
Claims 1-10 remain pending in this application.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 103 rejections of claims in the previous office action are withdrawn in light of applicant’s amendments, however a new 103 rejections was added.



Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20170193627, Urmson, et al. to hereinafter Urmson in view of United States Patent Publication US 20180137594, Marco. to hereinafter Marco in view of United States Patent Publication US 20140156134, Cullinane et al. 

Referring to Claim 1, Urmson teaches a To-Do management apparatus comprising:
a memory storing a task that is associated with a driver of a vehicle (
Urmson: Sec. 0006, describes the user of memories and processors to execute actions the method also includes generating, by the one or more server computing devices, one or more task metrics for the user based on the calendar entry, the one or more task metrics each define a location to which the user is likely to need to travel, and determining that the user is likely to want to take a trip is further based on the one or more task metrics.
Urmson: Sec. 0023, locations of vehicles with the locations of users and the users' task metrics, the server computing devices can determine whether there is a vehicle currently located within a predetermined distance of a user who is likely to need or want to take a ride or rather is associated with a task metric which indicates that the user is likely to want to take a trip in the near future.); 
Urmson describers providing the users with task information from a server, in which the Examiner is interpreting users as a driver.

a processor programmed to: acquire acceleration and speed information of the vehicle (
Urmson: Sec. 0040, returning to FIG. 1, computing devices 110 may be in communication with various systems of vehicle 100, such as deceleration system 160, acceleration system 162, steering system 164, signaling system 166, routing system 168, positioning system 170, perception system 172, and power system 174 (for instance, a gas or electric engine) in order to control the movement, speed, etc. of vehicle 100 in accordance with the instructions 132 of memory 130. Again, although these systems are shown as external to computing devices 110, in actuality, these systems may also be incorporated into computing devices 110, again as an autonomous driving computing system for controlling vehicle 100.
Urmson: Sec. 0041, computing devices 110 may interact with deceleration system 160 and acceleration system 162 in order to control the speed of the vehicle.
Urmson: Sec. 0053, As shown in FIG. 4, each of computing devices 410, 420, 430, 440 may include one or more processors, memory, data and instructions. Such processors, memories, data and instructions may be configured similarly to one or more processors 120, memory 130, data 134, and instructions 132 of computing devices 110.); 


Urmson does not explicitly teach determine a time period in which the driver of the vehicle is freed from driving operations of the vehicle.
	However, Marco teaches these limitations
determine a time period in which the driver of the vehicle is freed from driving operations of the vehicle, and (
Marco: Sec. 0103, In various embodiments, the likelihood of one or more drivers becoming unavailable may be based on historical data measuring availability during the relevant time period (e.g., day and time or a time period following an event). Thus an estimate of a baseline driver supply may factor in the likelihood of available drivers becoming unavailable during the relevant time period.
Marco: Sec. 0111, The backend server 302 may also limit the sending of idle mode offers to drivers that are currently available or are expected to be available at the time the offer is to be sent.);
Marco describes determining and expecting when a driver is available.

Urmson and Marco are both directed to the analysis of scheduling of vehicles and/or drivers (See Urmson at 0019, 0061, 0066; Marco at pg. 0060, 0106). Urmson discloses that additional examples, such as an Autonomous vehicle can be considered (See Urmson at 0051). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Urmson, which teaches detecting and managing vehicle services in view of Marco, to efficiently apply analysis of scheduling of vehicles and/or drivers to enhancing the capability of organizing drivers and vehicles. (See Marco at 0013, 0014, and 0089).

Urmson in view of Marco does not explicitly teach a camera configured to capture images of an area around the vehicle; based on the images of the area around the vehicle and the acceleration and speed information; control a display to provide, within the determined time period, the driver with an interface that permits the driver to work on the task, the task not being related to the driving operations of the vehicle. 
	However, Cullinane teaches these limitations
a camera configured to capture images of an area around the vehicle; based on the images of the area around the vehicle and the acceleration and speed information (
Cullinane: Fig. 3, 
Cullinane: Sec. 0042, The detection system 154 may include lasers, sonar, radar, cameras or any other detection devices which record data which may be processed by computer 110. For example, if the vehicle is a small passenger vehicle, the car may include a laser mounted on the roof or other convenient location.
Cullinane: Sec. 0045, The cameras may be mounted at predetermined distances so that the parallax from the images of 2 or more cameras may be used to compute the distance to various objects. As shown in FIG. 3, vehicle 101 may include 2 cameras 330-331 mounted under a windshield 340 near the rear view mirror (not shown). Camera 330 may include a range of approximately 200 meters and an approximately 30 degree horizontal field of view, while camera 331 may include a range of approximately 100 meters and an approximately 60 degree horizontal field of view.
Cullinane: Sec. 0048, The speed limit data may be entered manually or scanned from previously taken images of a speed limit sign using, for example, optical-character recognition.); 
Cullinane describers a camera used to capture videos and images around the vehicle, which includes determining speed. Additionally, 0032 teaches the storing of these images

control a display to provide, within the determined time period, the driver with an interface that permits the driver to work on the task, the task not being related to the driving operations of the vehicle (
Cullinane: Sec. 0081, Similarly, although the driver may be presented with multiple tasks at the same time, it may be more helpful to provide each task to the driver one at a time, waiting until each task has been completed before providing the driver with the next task. In addition, tasks which require a longer time to complete may need to be followed by another driver request to switch to the autonomous mode while other tasks which may be completed in a shorter time may not.
Cullinane: Sec. 0082, FIG. 8 depicts a series of screen images 810, 820, 830, and 840 which may be displayed to a driver, for example on electronic display 152. These screen images may identify tasks required to correct identified problem conditions. In this example, computer 110 has already determined that each of these prevention conditions should and can be corrected by the driver. The conditions include that the vehicle is not in “drive,” that the automatic wipers are not on, that the automatic lights are not on, and that the vehicle that the vehicle is not in an autodrive lane. Thus, computer 110 has generated a set of tasks and associated screen images 810, 820, 830, and 840. As noted above, these tasks and screen images are presented in a certain order.
Cullinane: Sec. 0083, In this example, the first task includes shifting the vehicle into “drive” as shown in screen image 810. Once the first task is completed by the driver, the computer 110 may determined that the corresponding condition has been corrected. As a result, the computer 110 may show the next task. In this example, the next task includes turning on automatic wipers as shown in screen image 820. Again, once the task of screen image 820 is completed, the next task turning on automatic lights may be displayed as shown in screen image 830. Once this task is completed, computer 110 may display the next task, moving to an autodrive lane, as shown in screen image 840.
Cullinane: Sec. 0084, Accordingly, as described above, each screen image may be shown in sequence, one at a time, until each task 810, 820, 830, and 840 has been completed and the computer determines that the corresponding prevention condition no longer apply.
Cullinane: Sec. 0085, Once the identified problem conditions have been corrected by the driver, the computer may allow the driver to switch from the manual driving mode to the autonomous driving mode. For example, once all of the required tasks have been completed by the driver (such as those shown by screen images 810, 820, 830, and 840), computer 110 may display a message, such as that shown in screen image 850, indicating that the autonomous driving system 100 and computer 110 is ready to take control of the vehicle. In addition, computer 110 may change the color of all or a portion of the display to further indicate that the vehicle is ready for autonomous driving mode. In this regard, screen image 850 may include a different background color from screen images 810, 820, 830, and 840. Once ready, the computer may automatically switch from the manual driving mode to the autonomous driving mode or may wait for a further request from the driver to ensure the driver is actually ready.)
Cullinane describes the interacting with a screen to execute task in which all task are not related to the driving operations.

Urmson, Marco, and Cullinane are all directed to the analysis of controlling of vehicles and/or drivers (See Urmson at 0019, 0061, 0066; Marco at pg. 0060, 0106; Cullinane at 0041, 0059). Urmson discloses that additional examples, such as an Autonomous vehicle can be considered (See Urmson at 0051). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Urmson in view of Marco, which teaches detecting and managing vehicle services in view of Cullinane, to efficiently apply analysis of controlling of vehicles and/or drivers to enhancing the capability of organizing drivers and vehicles by using images and videos. (See Cullinane at 0035, 0039).

Referring to Claim 2, Urmson teaches the To-Do management apparatus according to claim 1, Urmson in view of Marco does not explicitly teach, wherein the memory stores a completion time for the task, and the processor is programmed to determine whether the completion time for the task is less than a duration of the determined time period.
However, Cullinane teaches wherein the memory stores a completion time for the task, and the processor is programmed to determine whether the completion time for the task is less than a duration of the determined time period (
Cullinane: Sec. 0003, This protocol data is used by a processor to assess the status of the vehicle's environment, the vehicle and systems of the vehicle, and a driver and identify one or more conditions.
Cullinane: Sec. 0091, If after the computer corrects any of the preventive conditions other preventive conditions remain, the computer may generate a corresponding task or task for each of the remaining problem conditions. The computer may then display the tasks in order of priority to the driver. For example, the computer may be programmed to always display the tasks one at a time in a predetermined order, or dynamically determine the order in which the remaining tasks should be displayed. Once the task is completed, the computer may display the next task for completion. The compute may continue to display the tasks until each is corrected, and the computer may then proceed with the switch from manual to autonomous driving mode. In addition, this list may be recomputed periodically such that if one of the steps is completed while another step is being shown, then the completed task may be removed.).
Cullinane describes the recalculating and recomputing of task, before and after the task was scheduled to be completed. The Examiner is interpreting this as set task time, which will include the task having a shorter/less time than the total time of completion.

Urmson, Marco, and Cullinane are all directed to the analysis of controlling of vehicles and/or drivers (See Urmson at 0019, 0061, 0066; Marco at pg. 0060, 0106; Cullinane at 0041, 0059). Urmson discloses that additional examples, such as an Autonomous vehicle can be considered (See Urmson at 0051). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Urmson in view of Marco, which teaches detecting and managing vehicle services in view of Cullinane, to efficiently apply analysis of controlling of vehicles and/or drivers to enhancing the capability of organizing drivers and vehicles by using images and videos. (See Cullinane at 0035, 0039).

Referring to Claim 3, Urmson teaches the To-Do management apparatus according to claim 1, wherein the time period includes at least one of a period during which the vehicle is stopped and a period during which autonomous driving of the vehicle is performed (
Urmson: Sec. 0085, At that point, the server computing device may provide the user's client computing device with further information regarding the current location of the vehicle and whether it is stopped and already waiting for the user.
Urmson describers the time for vehicle being stopped.

Urmson: Sec. 0051, The computing devices 110 may control the direction and speed of the vehicle by controlling various components. By way of example, computing devices 110 may navigate the vehicle to a destination location completely autonomously using data from the detailed map information, perception system 172, and routing system 168… Again, by controlling these systems, computing devices 110 may also control the drivetrain of the vehicle in order to maneuver the vehicle autonomously.
Urmson: Sec. 0097, a vehicle having an autonomous driving mode, such as vehicles 100 or 100A. In this regard, block 810 includes receiving information identifying the current location of the vehicle. At block 820, that the user is likely to want to take a trip to a particular destination is determined based on prior location history for the user. Thereafter, the vehicle is dispatched to cause the vehicle to travel in the autonomous driving mode towards a location of the user at block 830. A notification is sent to a client computing device associated with the user indicating that the vehicle is currently available to take the passenger to the particular destination at block 840. Information indicating acceptance of a trip is received from the client computing device in response to the notification at block 850).
Urmson describers the autonomous driving of the vehicle is performed and executed.

Referring to Claim 4, Urmson teaches the To-Do management apparatus according to claim 1, wherein the task includes at least one of making a restaurant reservation, returning a missed phone call, replying to an unreplied e-mail, and stock trading (
Urmson: Sec. 0021, For instance, a calendar entry regarding a restaurant or an email confirming a restaurant reservation may be used to generate a task metric indicating that the user is likely to perform the task of going to that restaurant at the time specified in the calendar entry or email confirmation. In yet another example, a task metric may identify a location to which the user frequently travels, such as the location of the user's workplace, favorite restaurant or coffee shop, etc. In such examples, the task metric may identify the location and a time or range of times when the user typically has gone to the location.
Urmson: Sec. 0070, As noted above, these task metrics may be stored in storage system 450. As an example, a calendar entry regarding a restaurant or an email confirming a restaurant reservation may be used to generate a task metric indicating that the user is likely to perform the task of going to that restaurant at the time specified in the calendar entry or email confirmation. Similarly, calendar entries or email confirmations for flights to specific locations may be used to generate a task metric indicating that the user is likely to perform the task of going to a particular airport at a particular time (i.e. 1.5 hours or 2 hours before flight time designated in the calendar entry or email confirmation). In other examples, calendar entries or email confirmations for event tickets (sports, music, theatrical, etc.), hotel reservations, meetings, medical or other appointments, may be used to generate task metrics for a user.).

Claim 5 recite limitations that stand rejected via the art citations and rationale applied to claim 1.  

Claim 6 recite limitations that stand rejected via the art citations and rationale applied to claim 1. Regarding a computer readable non-transitory storage medium storing a program, the program causing a computer to execute steps of: (
Urmson: Sec. 0035, The instructions 132 may be any set of instructions to be executed directly (such as machine code) or indirectly (such as scripts) by the processor. For example, the instructions may be stored as computing device code on the computing device-readable medium. In that regard, the terms “instructions” and “programs” may be used interchangeably herein. The instructions may be stored in object code format for direct processing by the processor, or in any other computing device language including scripts or collections of independent source code modules that are interpreted on demand or compiled in advance. Functions, methods and routines of the instructions are explained in more detail below.)

Referring to Claim 7, Urmson teaches the To-Do management apparatus according to claim 1, Urmson does not explicitly teach wherein the time period in which the driver of the vehicle is freed from driving operations is a state in which the vehicle is stopped.
	However, Marco teaches these limitations
wherein the time period in which the driver of the vehicle is freed from driving operations is a state in which the vehicle is stopped (
Marco: Sec. 0103, In various embodiments, the likelihood of one or more drivers becoming unavailable may be based on historical data measuring availability during the relevant time period (e.g., day and time or a time period following an event). Thus an estimate of a baseline driver supply may factor in the likelihood of available drivers becoming unavailable during the relevant time period.
Marco: Sec. 0111, The backend server 302 may also limit the sending of idle mode offers to drivers that are currently available or are expected to be available at the time the offer is to be sent.);
Marco describes determining and expecting when a driver is available and the car is in idle mode. Idle mode means stop.

Urmson and Marco are both directed to the analysis of scheduling of vehicles and/or drivers (See Urmson at 0019, 0061, 0066; Marco at pg. 0060, 0106). Urmson discloses that additional examples, such as an Autonomous vehicle can be considered (See Urmson at 0051). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Urmson, which teaches detecting and managing vehicle services in view of Marco, to efficiently apply analysis of scheduling of vehicles and/or drivers to enhancing the capability of organizing drivers and vehicles. (See Marco at 0013, 0014, and 0089).

Referring to Claim 8, Urmson teaches the To-Do management apparatus according to claim 1, wherein the memory and the processor are installed in the vehicle (
Urmson: Sec. 0006, describes the user of memories and processors to execute actions the method also includes generating, by the one or more server computing devices, one or more task metrics for the user based on the calendar entry, the one or more task metrics each define a location to which the user is likely to need to travel, and determining that the user is likely to want to take a trip is further based on the one or more task metrics.
Urmson: Sec. 0023, locations of vehicles with the locations of users and the users' task metrics, the server computing devices can determine whether there is a vehicle currently located within a predetermined distance of a user who is likely to need or want to take a ride or rather is associated with a task metric which indicates that the user is likely to want to take a trip in the near future.
Urmson: Sec. 0034, The memory 130 stores information accessible by the one or more processors 120, including instructions 132 and data 134 that may be executed or otherwise used by the processor 120.
Urmson: Sec. 0038, Computing devices 110 may include all of the components normally used in connection with a computing device such as the processor and memory
Urmson: Sec. 0040, computing devices 110 may be an autonomous driving computing system incorporated into vehicle 100.); 
Urmson describers providing the users with task information from a server, additionally, 0034 and 0038-0040 teaches the vehicles having computing devices and the computing devices includes memories and processors that stores information.

Referring to Claim 9, Cullinane teaches the To-Do management apparatus according to claim 1, Urmson and Marco does not explicitly wherein the memory stores a plurality of tasks, and information indicating that one task of the plurality of tasks is partially completed, and the processor prioritizes the one partially completed task so as to be displayed before other tasks.
However, Cullinane teaches wherein the memory stores a plurality of tasks, and information indicating that one task of the plurality of tasks is partially completed, and the processor prioritizes the one partially completed task so as to be displayed before other tasks. (
Cullinane: Sec. 0080, each task generated by the computer 110 using the task data 140 may be ranked. Thus, after generating all of the required tasks to correct any identified prevention conditions, the computer 110 may use the rankings to order the tasks and then present the ordered tasks to the driver.
Cullinane: Sec. 0091, other problems remain, the computer 110 generates a corresponding task or task using pre-ranked task data for each of the remaining problems at block 1026. The computer 100 then displays the highest ranking task for completion by the driver of vehicle 101 at block 1028. The computer continues to display the task until it is completed at block 1030. In this example, once the task is completed, the computer returns to block 1004 to access the protocol data and reassess the status of the various features of blocks 1006, 1008, 1010, and 1012.).
Cullinane describes the prioritizing of task and that task can be partial based on the order that other task need to be completed because some task are connected to other task.

Urmson, Marco, and Cullinane are all directed to the analysis of controlling of vehicles and/or drivers (See Urmson at 0019, 0061, 0066; Marco at pg. 0060, 0106; Cullinane at 0041, 0059). Urmson discloses that additional examples, such as an Autonomous vehicle can be considered (See Urmson at 0051). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Urmson in view of Marco, which teaches detecting and managing vehicle services in view of Cullinane, to efficiently apply analysis of controlling of vehicles and/or drivers to enhancing the capability of organizing drivers and vehicles by using images and videos. (See Cullinane at 0035, 0039).


Referring to Claim 10, Cullinane teaches the To-Do management apparatus according to claim 1, wherein the processor sets a task feasible time that is less than a duration of the determined time period, and the task has a duration that is shorter than the task feasible time.
Urmson and Marco does not explicitly wherein the processor sets a task feasible time that is less than a duration of the determined time period, and the task has a duration that is shorter than the task feasible time.
However, Cullinane teaches wherein the processor sets a task feasible time that is less than a duration of the determined time period, and the task has a duration that is shorter than the task feasible time (
Cullinane: Sec. 0003, This protocol data is used by a processor to assess the status of the vehicle's environment, the vehicle and systems of the vehicle, and a driver and identify one or more conditions.
Cullinane: Sec. 0091, If after the computer corrects any of the preventive conditions other preventive conditions remain, the computer may generate a corresponding task or task for each of the remaining problem conditions. The computer may then display the tasks in order of priority to the driver. For example, the computer may be programmed to always display the tasks one at a time in a predetermined order, or dynamically determine the order in which the remaining tasks should be displayed. Once the task is completed, the computer may display the next task for completion. The compute may continue to display the tasks until each is corrected, and the computer may then proceed with the switch from manual to autonomous driving mode. In addition, this list may be recomputed periodically such that if one of the steps is completed while another step is being shown, then the completed task may be removed.).
Cullinane describes the recalculating and recomputing of task, before and after the task was scheduled to be completed. The Examiner is interpreting this as set task time, which will include the task having a shorter/less time than the total time of completion.

Urmson, Marco, and Cullinane are all directed to the analysis of controlling of vehicles and/or drivers (See Urmson at 0019, 0061, 0066; Marco at pg. 0060, 0106; Cullinane at 0041, 0059). Urmson discloses that additional examples, such as an Autonomous vehicle can be considered (See Urmson at 0051). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Urmson in view of Marco, which teaches detecting and managing vehicle services in view of Cullinane, to efficiently apply analysis of controlling of vehicles and/or drivers to enhancing the capability of organizing drivers and vehicles by using images and videos. (See Cullinane at 0035, 0039).



Response to Arguments
Applicant’s arguments filed 10/26/2021 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 10/26/2021.

Regarding the 35 U.S.C. 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rast, U.S. Pub. 20040260470, (discussing the logistics for handling and scheduling of a convoy of vehicles).
Colijn et al., U.S. Pub. 20160370194, (discussing the scheduling for destination and pickup for using autonomous vehicles).
Colijn et al., W.O. Pub. 2002033529A2, (discussing the improving of driver’s performances to include the improvement of thresholds used to activate delivery).
Pakusch et al., Shared Autonomous Vehicles: Potentials for a Sustainable Mobility and Risks of Unintended Effects, https://wwww.easychair.org/publications/download/6LTq, 
 http://conferences.sigcomm.org/sigcomm/2011/papers/greennet/p43.pdf, EPiC Series in Computing, Volume 52, 2018, Pages 258–269, ICT4S, 2018. 5th International Conference on Information and Communication Technology for Sustainability (discussing the managing of autonomous vehicles).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624